


--------------------------------------------------------------------------------


Exhibit 10.25
 
Compass Logo [compasslogo2.jpg]


AMENDMENT TO RESTRICTED STOCK UNIT AWARD AGREEMENTS


This Amendment is made this ____ day of December 2008, by and between Compass
Minerals International, Inc., a Delaware corporation (“Company”), and
_____________________ (“Executive”).


WHEREAS, Company and Executive are parties to certain Restricted Stock Unit
Award Agreements dated prior to the date hereof (the “Agreements”) which grant
to Executive restricted stock units pursuant to the Company’s 2005 Incentive
Award Plan (the “Plan”); and


WHEREAS, the parties intend that the payment of such restricted stock units
shall satisfy the “short term deferral” exception under Section 409A of the
Internal Revenue Code of 1986, as amended, and Treasury Regulation 1.409A-1(b),
and the parties now desire to make certain clarifying changes to the Agreements
consistent with such intent;


NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants and agreements contained herein, Company and Executive agree that the
Agreements are amended as follows:


A.           The last sentence under the first paragraph of such Agreements is
amended to read as follows:


Capitalized terms not defined herein shall have the same meaning as used in the
Plan, as amended from time to time, unless otherwise superseded by any other
agreement between the Company and Grantee.


B.           Clause (ii) under the third paragraph of Section 5 is amended by
striking the words “any reduction in Grantee’s annual base salary . . .” and by
inserting the following in lieu thereof:  “. . . any material reduction in
Grantee’s annual base salary . . .”


C.           Clause (iv) under the third paragraph of Section 5 is amended to
read as follows:


(iv)  any material breach of this Agreement.


D.           The fourth paragraph of Section 5 is amended to read as follows:


Notwithstanding the foregoing, Grantee must provide notice of termination of
employment to the Company within 90 days of Grantee’s knowledge of an event
constituting Good Reason or such event shall not constitute Good Reason under
this Agreement.  The Company shall have a period of 30 days to cure any such
event without triggering the obligations under this Agreement.


IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first written above.


COMPASS MINERALS INTERNATIONAL,
INC.                                                                                                EXECUTIVE


By:                                                                                                            ____________________   Date:
12/22/08
                        Executive Signature
Title:                                                                           






--------------------------------------------------------------------------------
